Exhibit 10.74
AMENDMENT NO. 1
TO
SEVERANCE AGREEMENT (NON-CHANGE IN CONTROL)
This Amendment No. 1 to Severance Agreement (Non-Change in Control) dated as of
and effective January 25, 2010 (the “Amendment”), is by and between
                     (the “Employer”), and                      (the
“Executive”).
WHEREAS, the Employer and the Executive are parties to a Severance Agreement
(Non-Change in Control) dated as of and effective December 18, 2009 (the
“Agreement”);
WHEREAS, the Employer and the Executive wish to enter into this Amendment in
order to (i) delete the restrictive covenant regarding competition contained in
the Agreement and (ii) modify the restrictive covenant regarding
non-solicitation contained in the Agreement, in order to better reflect the
intention of the parties;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Employer and the Executive hereby agree as follows:

  1.   Amendment to Section 6.2, Non-Solicitation. Section 6.2 of the Agreement
is hereby amended in its entirety so as to read as follows:         “6.2
Non-Solicitation. The Executive agrees that during the Executive’s employment
and at all times thereafter during the Severance Period, the Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce any employee of
the Employer to leave such employment in order to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Employer or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee.”

  2.   Amendment to Section 6.4, Competition. Section 6.4 of the Agreement is
hereby amended in its entirety so as to read as follows:         “6.4
[Intentionally Deleted]”     3.   No Other Amendments. Except as expressly
amended hereby, the Agreement remains in full force and effect.

                      [NAME OF EMPLOYER]       EXECUTIVE    
 
                   
By:
          By:        
Name:
 
 
      Name:  
 
   
Title:
          Address:        

